Case 1:21-cv-20862-BB Document 22 Entered on FLSD Docket 04/27/2021 Page 1 of 4




                            UNITED STATES DISTRICT COURT

                            SOUTHERN DISTRICT OF FLORIDA
                         Case No.: 21-cv-20862-BLOOM/Otazo-Reyes
 MILLENNIUM FUNDING, INC.,
 a Nevada corporation, HUNTER
 KILLER PRODUCTIONS,INC.,
 a Nevada corporation, and VOLTAGE
 HOLDINGS, LLC, a Nevada
 corporation,
         Plaintiffs,
         vs.
 1701 MANAGEMENT LLC, a Puerto
 Rico limited liability company,
 CHARLES MUSZYNSKI ,
 individually, and DOES 1-100,
         Defendants.
 ___________________________________/


                         MOTION FOR EXTENSION OF TIME TO
                       FILE MOTION FOR DEFAULT JUDGEMENT

         Pursuant to Local Rule 7.1 (a)(1)(J), Plaintiffs MILLENNIUM FUNDING, INC.,

 HUNTER KILLER PRODUCTIONS, INC. and VOLTAGE HOLDINGS, INC., by and through

 undersigned counsel, hereby request an extension of time of 60 days to file the Response required

 in the Order on Default Judgment Procedure (the “Order”). See ECF No. 20.

         Default was entered against Defendant 1701 Management LLC (“1701”) on April 21,

 2021. As alleged in the Complaint, Charles Muszynski (“Muszynski”) is the sole shareholder and

 member in 1701 Management, LLC. Defendant Muszynski was served on April 23, 2021. See

 Affidavit of Janie Kessner, attached as Exhibit A. In an effort to adjudicate this case with all

 proper parties, Plaintiffs intend to seek leave to file an Amended Complaint before May 5, 2021.




 20-023DBa
Case 1:21-cv-20862-BB Document 22 Entered on FLSD Docket 04/27/2021 Page 2 of 4




 The intended Amended Complaint will join additional Plaintiffs and Defendants who serve as alter

 egos of Muszynski, including a data center that provided the Internet services used by Muszynski.

         Plaintiffs respectfully submit that it will be a more effective and efficient use of this Court’s

 resources to allow Plaintiffs an opportunity to amend the Complaint and allow the served

 Defendants an opportunity to answer the amended complaint before proceeding to file a Motion

 for Default Judgment. Otherwise, this Court may have to entertain different motions for default

 judgment at different times (one now for 1701 and another later for Muszynski and other

 Defendants). See Complaint at ¶¶18-19, ECF No. 1. If the Defendants in the intended Amended

 Complaint execute a waiver of service, Defendants will have 60 days to answer or otherwise

 respond to the intended Amended Complaint. Accordingly, good cause exists to extend the

 deadline to respond to the Order by at least 60 days.

         WHEREFORE, Plaintiffs respectfully request that the Court extend the deadline to file

 the Response set forth in the Order on Default Judgment Procedure by 60 days, up to and including

 July 6, 2021.



 DATED: April 27, 2021


                                                 Respectfully submitted,

                                                 ____________________________
                                                 Joycelyn S. Brown,
                                                 Florida Bar No. 0058277
                                                 IPS Legal Group, P.A.
                                                 1951 NW 7th Ave, Suite 600
                                                 Miami, Florida 33136
                                                 Tel: 786-539-5098
                                                 Fax: 786-627-4146
                                                 Email: jbrown@ipslegalgroup.com




                                                    2
 20-023DBa
Case 1:21-cv-20862-BB Document 22 Entered on FLSD Docket 04/27/2021 Page 3 of 4




                                    CULPEPPER IP, LLLC

                                    Kerry S. Culpepper, pro hac vice
                                    Hawaii Bar No. 9837
                                    CULPEPPER IP, LLLC
                                    75-170 Hualalai Road, Suite B204
                                    Kailua-Kona, Hawai’i 96740
                                    Telephone:    (808) 464-4047
                                    kculpepper@culpepperip.com




                                       3
 20-023DBa
Case 1:21-cv-20862-BB Document 22 Entered on FLSD Docket 04/27/2021 Page 4 of 4




                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 27, 2021, the foregoing document was electronically filed

 with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

 served on this day on all those identified on the Service List, either via transmission of Notices of

 Electronic Filing generated by CM/ECF or in some other authorized manner for those parties who

 are not authorized to receive Notices of Electronic Filing.



                                                               ______________________________
                                                               Joycelyn S. Brown,
                                                               Florida Bar No. 0058277




                                                  4
 20-023DBa
